Hill, C. J., (dissenting.) As indicated in the opinion of Mr. Justice Hart, I disagree with one conclusion reached by the majority of the court, and that is, that the bond is only one of indemnity against íiens. Article fifteen says: “That there shall be no liens filed on said building or work, either for labor done thereon or for materials furnished in its construction, and that the contractor shall pay all artisans, materialmen and laborers doing work on or about said building or other work; and if, for any cause, such lien shall be filed by any person, then and in such case the contractor shall pay and satisfy the amount that may be due and owing,” etc. As seen, this contains various covenants, among others the direct covenant that the contractor shall pay all artisans, materialmen and laborers doing work on or about said building or other work, and I think it unwarranted to qualify that positive agreement by limiting it to pay for liens only. The payment or indemnity against liens is abundantly provided for, and I think also the payment of all debts incurred to artisans, materialmen and laborers is equally provided for, and that «the obligation is as much an obligation to pay as it is an obligation of indemnity. The result of these views is, I reach the same conclusion which the majority reach, so far as the Eureka Stone Company is concerned, as it .occupied the dual relation of debtor and surety; but as to the other debtors I dissent from the refusal to give them judgment on the bond. I concur in all other parts of the opinion and the judgment..